ACCEPTED
                                                                                                          14-14-00947-cv
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                    3/19/2015 11:00:09 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK

TO: THE HONORABLE FOURTEENTH COURT OF APPEALS HARRIS
COUNTY, TEXAS
                                                                                        FILED IN
FROM: MARIANN BACHARACH PO. BOX 8217, HOUSTON14th
                                              TEXAS   77288
                                                  COURT OF APPEALS
BACHARACHMARIANN@GMAIL.COM                      HOUSTON,  TEXAS
                                                                                3/19/2015 11:00:09 PM
LETTER REGARDING CAUSE 14-14-000947-CV                                          CHRISTOPHER A. PRINE
                                                                                         Clerk
Dear Honorable Court,



The Appellant Mariann Bacharach filed a request for an extension to pay fees. Mariann Bacharach is
requesting this case be consolidated by the Supreme Court of Texas Multi District Litigation Panel and
was recently granted two extensions in the 14th Court of Appeals Harris County Texas and will be
submitting her motion for consolidation within the next few days. She has not yet been paid and cannot
possibly pay the $275.00 fee until it arrives in the mail which should be by 03/20/2015 at the latest.
Mariann Bacharach apologizes for this delay. Mariann Bacharach has also needed additional documents
regarding the future residency of Appellee Eufemia Garcia in the Hidalgo County action against her.

Mariann Bacharach also needed additional time to receive documents regarding untruthful
representations made by the Appellee, his counsel and Attorney Rogelio Garcia in their contest
regarding Mariann Bacharach’s ability to pay court costs. Attached with this letter is a form Attorney
Rogelio Garcia filled out for Mariann Bacharach to submit to the state of Texas Department of Health
and Human Services in 2011 to verify she had no money or assets except for his financial help. Opposing
counsel and his witness Attorney Rogelio Garcia have full knowledge of Mariann Bacharach’s financial
situation and they made representations to the court they knew were untrue.

In Appellee’s contest opposing counsel alleges Mariann Bacharach has multiple accounts, money
hidden, stocks and other assets yet the main witness who is also a client of Eric Dick who represents
Appellee Chris Carmona, in another action against Mariann Bacharach.

Since 2011 when, how and where Mariann Bacharach would be able to acquire this when she spent
most of 2011- 2013 applying for disability? On the very day Appellee’s witness Rogelio Garcia claimed he
was harassed by Mariann Bacharach in a police report he was terrorizing her over paying her electric bill
and over giving her money he had promised her to ship items she sold on eBay after promising to give
her the money for weeks. He has further tried to humiliate Mariann Bacharach by submitting posts
online during the month of February attacking her with user ID’s of “Ida ho” which is where Mariann
originates from, “I’m broke” and “Food Stamps”. Rogelio Garcia is also responsible for estranging
Mariann Bacharach from all of her possessions, injuring her in an accident that has taken years to
recover from and forever affecting her income.

Appellee Chris Carmona claimed in a petition he filed in Hidalgo County that Mariann Bacharach was a
prostitute however in the 14th Court of Appeals he makes no reference to Mariann’s possible earnings
from said activities.
Thank you,

Mariann Bacharach


                             Certificate of Service

             I attest a true copy has been mailed to opposing counsel via efile


                                                                     Respectfully submitted,
                                                      mariann bacharach
                                          _______________________________________

                                                                      /s/mariann bacharach/


                                                                                     Pro se

                                                                      Mariann Bacharach
                                                                          P.O. Box 8217
                                                                    Houston Texas 77288
                                                            bacharachmariann@gmail.com
                                                                           832-352-5926
Chris Carmona
P.O. Box 90014
Houston Texas 77290
832-444-4293